DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 02/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10119886 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
The non-statutory double patenting rejection has been withdrawn.
Applicant argues deficiencies leading to the rejection of claim 34 under 35 USC § 112 (b) has been corrected. The examiner is persuaded and the 35 USC § 112 (b) rejection has been withdrawn.
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the reference combinations being used in the current rejection.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11 - 16, 23 and 27 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 20160116392; “Carpenter”), in view of Milvert (US 20130220900; “Milvert”), further in view of Baer (US 20150064962; “Baer”).

Regarding claim 11, Carpenter discloses, in figures 1 and 2, a filtration monitoring system module (101) comprising: a circuit board (¶ 0021, “PCB”) having a processing circuit (134, 136), the processing circuit (134, 136) including a processor (134) and memory (136), the processing circuit (134, 136) is structured to: receive a feedback signal ((S3), ¶ 0040-0041, examiner notes Carpenter’s I\O interface receives first and second pressures from before and after filter 118 and filter 189) from each of a first pressure sensor ((128), ¶ 0018, examiner notes Carpenter’s pressure sensor 128 is coupled to filter 118 and another pressure sensor similar to 128 is coupled to filter 189) related to a characteristic ((224), ¶ 0048, Carpenter provides an estimate of health of filter 118 and 189 related to scaled delta pressures) associated with a first filtration system (not enumerated see figure 1 and ¶ 0030, examiner notes Carpenter has at least two filter systems where one is associated with a fuel system and one is associated with a hydraulic system) that comprises a first filter cartridge (118, 189), and a second pressure sensor ((128), ¶ 0018, examiner notes Carpenter’s pressure sensor 128 is coupled to filter 118 and another pressure sensor similar to 128 is coupled to filter 189) related to a characteristic ((224), ¶ 0048, Carpenter provides an estimate of health of filter 118 and 189 related to scaled delta pressures) associated with a second filtration system (not enumerated see figure 1 and ¶ 0030, examiner notes Carpenter has at least two filter systems where one is associated with a fuel system and one is associated with a hydraulic system) that comprises a second filter cartridge (118, 189), analyze the feedback signal to determine a status ((234), ¶ 0058, Carpenter 
It could be argued Carpenter fails to disclose the processing circuit is structured to transmit status and percent loading data to a telematics system via an ECM; and explicitly disclose the housing formed around the circuit board with an opening and pins extending from the PCB into the opening.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Milvert’s method of connecting engine controllers and a communication device into Carpenter’s filter maintenance system to allow for enhanced filter status reporting. Doing so decreases the chance of system damage or failure due to missing or inappropriate filter installation.
Carpenter and Milvert fail to explicitly disclose the housing formed around the circuit board with an opening and pins extending from the PCB into the opening.
Baer teaches, in figures 1 and 2, a circuit board (30) forming an ECU (¶ 0003, examiner notes Baer is directed to control units such as ECUs having sealed electrical connectors) with a housing (12, 22, 62) formed around the circuit board (30), the housing (12, 22, 62) partially encapsulating (see figure 1) the circuit board (30), the housing (12, 22, 62) defining an opening (40); and a plurality of pins (38) extending (see figure 1) from the circuit board (30) and into (see figure 2) the opening (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Baer’s circuit board and heat sink housing to encapsulate Carpenter and Milvert’s filter maintenance system to provide a sealed, unmated connector system using press-fit pins. Doing so protects the processing circuit from the environment while reducing manufacturing cost.


Regarding claim 13, Carpenter, Milvert and Baer disclose, Carpenter’s figure 1 and Baer’s figures 1-2, the circuit board (Baer (30)) includes ten analog (¶ 0037, Carpenter’s I/O interface includes circuitry to digitize sensor data, the examiner asserts Carpenter’s sensor data received at the interface is reasonably analog) input channels (¶ 0018 and 0029, each of Carpenter’s filter systems include speed, temperature and pressure sensors with each pressure sensor being a dual absolute pressure sensor, ¶ 0018, Carpenter states the “discussion herein with respect to the filter 118 and the filter 189 is not meant to be limiting” and may include additional filters monitored by the ECM via additional sensors including dual absolute pressure sensors, the examiner notes monitoring one additional filter uses 10 sensor input channels).
It could be argued Carpenter, Milvert and Baer fail to explicitly disclose the circuit board includes ten analog input channels.
However, Applicant has not disclosed that including ten analog input channels on circuit board is critical or produces unexpected results. As such, it would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to design Carpenter, Milvert and Baer’s circuit board with 10 analog input channels as a matter of design 

Regarding claim 14, Carpenter, Milvert and Baer disclose, in Carpenter’s figure 1, a control circuit (Carpenter (144, 134) includes a digital input channel (Carpenter, ¶ 0025, examiner notes the output of the DSP electronic filter is construed as a digital input to the microcomputer).

Regarding claim 15, Carpenter, Milvert and Baer disclose, in Baer’s figure 1, the plurality of pins (Baer (38)) are arranged in two arrays (see Baer’s figure 1).

Regarding claim 16, Carpenter, Milvert and Baer, as combined in claim 11, fail to disclose an alignment slot.
However, Baer further teaches, in figure 1, the housing (12, 22, 62) includes an alignment slot ((52, 54) examiner notes Baer’s rib and shroud form slots) that ensures that the housing (12, 22, 62) can only be installed on a connector in a single orientation (¶ 0031, Baer’s anti-scoop rib “functions to correctly position a corresponding connector”).
Examiner notes the limitation "that ensures that the housing can only be installed on a connector in a single orientation" is a functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. See MPEP 2114.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Baer’s shroud and rib to align Carpenter, Milvert 

Regarding claim 23, Carpenter, Milvert and Baer disclose, in Carpenter’s figure 1, the first filter cartridge (118, 189) is an air filter cartridge (¶ 0018, Carpenter’s use of the term filter “is not meant to be limiting”. Further, Carpenter’s filter relates to filters in the machine “across which a pressure drop… may be measured”. The examiner asserts Carpenter’s machine would utilize an air filter at the air intake. The examiner construes the first filter cartridge as this air filter cartridge.)
It could be argued that Carpenter, Milvert and Baer fail to explicitly disclose an air filter cartridge.
However, Milvert further teaches an air filter cartridge (¶ 0011, Milvert’s filter is an air filter removably installed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Milvert’s air filter as Carpenter, Milvert and Baer’s first filter cartridge to filter engine intake air. Doing so maintains efficiency by keeping the combustion chamber clean and free of debris.

Regarding claim 27, Carpenter, Milvert and Baer disclose, in Carpenter’s figure 1, an analog to digital converter circuit (¶ 0037, Carpenter’s I/O interface includes circuitry to digitize sensor data) structured to convert the feedback signal ((S3), ¶ 0040-0041, examiner notes Carpenter’s I\O interface receives first and second pressures from before and after filter 118 and filter 189) from the first pressure sensor ((128), ¶ 0018, examiner notes Carpenter’s pressure 

Regarding claim 28, Carpenter, Milvert and Baer disclose, in Carpenter’s figure 1, an analog to digital converter circuit (¶ 0037, Carpenter’s I/O interface includes circuitry to digitize sensor data) structured to convert each of the feedback signal ((S3), ¶ 0040-0041, examiner notes Carpenter’s I\O interface receives first and second pressures from before and after filter 118 and filter 189) from the first pressure sensor and the feedback signal from the second pressure sensor ((128), ¶ 0018, examiner notes Carpenter’s pressure sensor 128 is coupled to filter 118 and another pressure sensor similar to 128 is coupled to filter 189) from an analog signal to a digital signal prior to analyzing (¶ 0037, Carpenter’s I/O interface includes “signal-processing circuitry to provide the data from the plurality of sensors 103 in a digital format to the processor 134 for carrying out various calculations”) each feedback signal (see previous comment) from the first pressure sensor and the second pressure sensor (see previous comment).


Claims 29 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 20160116392; “Carpenter”), Milvert (US 20130220900; “Milvert”) and Baer (US 20150064962; “Baer”), as applied to claim 11, in view of Royal (US 20110062060; “Royal”).

Royal teaches, in figures 1, 2 and 4, the processing circuit (40, 44) is further structured to determine (¶ 0069, manufacturer codes can be beneficial “to ensure that only those manufacturers with approved codes are producing filters to be used within a fluid filtering apparatus “) whether the first filter cartridge (14) is a genuine air filter cartridge ((12), ¶ 0032, “replaceable filter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Royal’s electronic filter key with designated manufacturer codes into Carpenter, Milvert and Baer’s filter maintenance system to recognize incompatible or competitor filter installations. Doing so increases the difficulty of utilizing competitor’s filters within the original equipment and decreases the chance of system damage due to utilization of inferior filters.

Regarding claim 30, Carpenter, Milvert and Baer, as combined in claim 11, fail disclose the processing circuit determines the filters are genuine. 
Royal teaches, in figures 1, 2 and 4, the processing circuit (40, 44) is further structured to determine (¶ 0069, manufacturer codes can be beneficial “to ensure that only those manufacturers with approved codes are producing filters to be used within a fluid filtering apparatus “) whether the filter cartridge (14) is a genuine fluid filter cartridge ((12), ¶ 0032, “replaceable filter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Royal’s electronic filter key with designated 

Regarding claim 31, Carpenter, Milvert and Baer, as combined in claim 11, fail to disclose the processing circuit receives data from a radio frequency tag, determines authenticity and initiates a warning if not authentic.
Royal teaches, in figures 1, 2 and 4, the processing circuit (30, 40, 44) is further structured to: receive, via a communicatively coupled (see figures 1 and 2, examiner notes Royal’s reader circuit is wired to the controller and coupled to the tag circuit) radio frequency antenna (B, C), data (¶ 0039, the reader will cause… the tag circuit to begin oscillating at the resonate frequencies… which will be transmitted to the receiver antenna B whose oscillation output may then be read and interpreted by an appropriate controller”) from a radio frequency identifier tag (102) installed on the filter cartridge, wherein the data includes a unique identifier (I) of the filter cartridge (14); determine whether the filter cartridge (14) is genuine (¶ 0069, “to ensure that only those manufacturers with approved codes are producing filters to be used within a fluid filtering apparatus “) based upon the received data (I); and in response to determining that the filter cartridge is not genuine (¶ 0065, Royal destroys the enable bit to ensure the filter is operated under manufacturing guidelines, the examiner construes manufacturing guidelines to include only allowing the use of approved filters), initiate an alert so as to indicate that the filter cartridge is not genuine (¶ 0066, examiner notes if the enable bit is destroyed, Royal provides a warning to the user).


Regarding claim 32, Carpenter, Milvert and Baer, as combined in claim 11, fail to disclose the processing circuit receives data from a radio frequency tag, determines authenticity and initiates a warning in not authentic.
Royal teaches, in figures 1, 2 and 4, the processing circuit (30, 40, 44) is further structured to: receive, via at least one communicatively coupled (see figures 1 and 2, examiner notes Royal’s reader circuit is wired to the controller and coupled to the tag circuit) radio frequency antenna (B, C), data (¶ 0039, the reader will cause… the tag circuit to begin oscillating at the resonate frequencies… which will be transmitted to the receiver antenna B whose oscillation output may then be read and interpreted by an appropriate controller”) from a radio frequency identifier tag (102) installed on the fluid filter cartridge (14), wherein the data (I) includes a unique identifier (see figure 4, “ID”) of the fluid filter cartridge (14); determine whether the fluid filter cartridge (14) is genuine (¶ 0069, “to ensure that only those manufacturers with approved codes are producing filters to be used within a fluid filtering apparatus “) based upon the received data (I); and initiate an alert (¶ 0066, examiner notes if the enable bit is destroyed, Royal provides a warning to the user) in response to a determination that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Royal’s scheme of using electronic filter keys with designated manufacturer codes to determine and warn users of the use of non-approved filters into Carpenter, Milvert and Baer’s filter maintenance system to recognize incompatible or competitor filter installations. Doing so increases the difficulty of utilizing competitor’s filters within the original equipment and decreases the chance of system damage due to utilization of inferior filters.

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 34, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify the system of Carpenter, Milvert and Baer to incorporate the second filtration system is a lube filtration system, and the characteristic associated with the lube filtration system is a current quality of oil in the lube filtration system. Examiner concludes prior existence of the combination is improbable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.

/TIMOTHY P GRAVES/Examiner, Art Unit 2856     



  /Eric S. McCall/  Primary Examiner, Art Unit 2856